        Case 1:19-cv-09460-PGG Document 16 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ADRIAN BOOT,

                          Plaintiff,
                                                                 ORDER
            - against -
                                                           19 Civ. 9460 (PGG)
COMPLEX MEDIA, INC.,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The conference currently scheduled for June 25, 2020 is adjourned to August 6,

2020 at 10:30 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York.

Dated: New York, New York
       June 20, 2020
